 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                             Plaintiff,                 Case No. MJ19-221

10          v.                                            DETENTION ORDER

11   DENNIS PELTIER,

12                             Defendant.

13

14          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

15   based upon the factual findings and statement of reasons for detention set forth below, finds that

16   no condition or combination of conditions will reasonably assure the appearance of Defendant as

17   required and the safety of other persons and the community.

18           FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          1.      Defendant’s criminal record reflects numerous failure to appears resulting in over

20   ten bench warrants issued for Defendant’s arrest.

21          2.      Defendant has been known to use aliases.

22          3.      The nature of the crime charged indicates a risk of danger to the community.

23          4.      Defendant poses a risk of nonappearance due to numerous failure to appear




     DETENTION ORDER - 1
 1   findings. Defendant poses a risk of danger due to the violent nature of the crime charged. There

 2   does not appear to be any condition or combination of conditions that will reasonably assure the

 3   Defendant’s appearance at future court hearings while addressing the danger to other persons or

 4   the community.

 5   IT IS THEREFORE ORDERED:

 6          1.      Defendant shall be detained pending trial, and committed to the custody of the

 7   Attorney General for confinement in a correction facility separate, to the extent practicable, from

 8   persons awaiting or serving sentences or being held in custody pending appeal;

 9          2.      Defendant shall be afforded reasonable opportunity for private consultation with

10   counsel;

11          3.      On order of the United States or on request of an attorney for the Government, the

12   person in charge of the corrections facility in which defendant is confined shall deliver the

13   Defendant to a United States marshal for the purpose of an appearance in connection with a court

14   proceeding; and

15          4.      The Clerk shall direct copies of this order to counsel for the United States, to

16   counsel for the Defendant, to the United States Marshal, and to the United States Probation

17   Services Officer.

18          Dated this 28th day of May, 2019.

19


                                                           A
20

21                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
22

23




     DETENTION ORDER - 2
